whistleblower 22716-13w petitioner v commissioner of internal revenue respondent docket no 22716-13w filed date p filed form_211 application_for award for original information with the irs whistleblower office with respect to tp1 by guilty plea tp1 agreed to pay an fbar civil pen- alty substantially in excess of dollar_figure and a small amount of restitution reflecting unpaid federal_income_tax on income derived from swiss bank accounts a whistleblower is eligible for a nondiscretionary award under sec_7623 only if the tax penalties interest additions to tax and additional_amounts sec_7623 fbar civil penalties are imposed and collected under u s c sec not under the internal rev- enue code r contends that fbar payments do not constitute additional_amounts for purposes of ascertaining whether the dollar_figure threshold has been met exceed dollar_figure in dispute sec_1 held the term additional_amounts as used in sec_7623 means the civil penalties set forth in ch subch a of the internal_revenue_code captioned additions to the tax and additional_amounts held further fbar civil penalties are not additional_amounts within the meaning of sec_7623 and they are not assessed collected or paid in the same manner as taxes sec_6665 fbar payments must therefore be excluded in determining whether the dollar_figure amount in dispute requirement has been satis- fied whistleblower 22716-13w v commissioner robert f katzburg and william m sharp for petitioner ashley m bender and john t arthur for respondent opinion lauber judge this whistleblower award case is before the court on a motion for summary_judgment filed by the internal_revenue_service irs or respondent a whistle- blower is eligible for a nondiscretionary award under sec_7623 only if the tax penalties interest additions to tax and additional_amounts in dispute exceed dollar_figure sec_7623 the irs collected from the taxpayer who is the subject of this whistleblower claim a multi-million-dollar civil penalty for failing to file form td f report of foreign bank and financial accounts foreign_bank_account_report or fbar under u s c sec a the question we must decide is whether this fbar payment con- stitutes an additional_amount for purposes of ascertaining whether the dollar_figure threshold has been met we hold that it does not we will accordingly grant respondent’s motion for summary_judgment background petitioner in filed form_211 application_for award for original information with the irs whistleblower office office on the application he asserted that he was cooper- ating with the department of justice and the irs criminal_investigation_division in connection with the ongoing inves- tigation of two swiss bankers martin lack and renzo gadola petitioner alleged that his cooperation with those brief amicus curiae was filed by dean zerbe and stephen m kohn as attorneys for the national whistleblowers center all statutory references are to the internal_revenue_code code or title_26 in effect at the relevant times and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar the court granted petitioner’s motion to proceed anonymously in an effort to preserve petitioner’s anonymity the parties in their briefs and other filings refer to the u s taxpayer who is the subject of the relevant whistleblower claim as taxpayer we will employ the same convention in this opinion when referring to taxpayer and to petitioner we will employ the masculine pronoun and possessive adjective without intending to create any implication concerning the gender of either person united_states tax_court reports agencies had led to and would lead to more information about these bankers’ involvement in tax_evasion by u s per- sons having undeclared offshore financial accounts the office notified petitioner that it had received the form_211 and had assigned unique claim numbers to his claims regarding the two bankers on date petitioner filed with the office a third claim for an award which is the subject of the present con- troversy petitioner filed this claim after learning that tax- payer had agreed to pay a substantial penalty in conjunc- tion with a guilty plea for filing a false tax_return taxpayer admitted that gadola had helped him open swiss bank accounts to conceal his income and assets from u s authori- ties by the guilty plea taxpayer agreed to pay an fbar civil penalty substantially in excess of dollar_figure and a small amount of restitution reflecting unpaid federal_income_tax on income derived from the swiss bank accounts peti- tioner claimed entitlement to an award based upon the aggregate amount_paid by taxpayer given petitioner’s alleged involvement in gadola’s arrest which allegedly led to taxpayer 1’s arrest during its review of the taxpayer claim the office informed petitioner that it had received a legal opinion from the irs office_of_chief_counsel concluding that fbar pen- alty payments because they are made pursuant to title rather than title_26 of the u s code are not collected pro- ceeds eligible for a nondiscretionary award under sec_7623 see scope of awards payable under sec_7623 pmta viewing this as a de_facto denial of his taxpayer claim petitioner sought immediate review in this court we granted respondent’s motion to dismiss that case for lack of jurisdiction concluding that the office had not made as of the time petitioner filed that petition a deter- mination regarding an award sufficient to confer jurisdiction on this court see whistleblower 22231-12w v commis- sioner tcmemo_2014_157 on date the office issued petitioner a final_determination letter informing him that his taxpayer claim had been denied the letter stated two grounds for the denial the government had obtained complete informa- tion about taxpayer 1’s offshore accounts directly from the swiss bank without any assistance from petitioner and whistleblower 22716-13w v commissioner petitioner in any event could not qualify for a nondis- cretionary award because his claim did not meet the dollar_figure threshold believing that fbar payments do not constitute tax penalties interest additions to tax or additional_amounts within the meaning of sec_7623 the office concluded that the amount in dis- pute with respect to the taxpayer claim resolving all doubts in petitioner’s favor could not exceed dollar_figure petitioner timely petitioned this court for review of this determination denying his award respondent filed an answer raising the sec_7623 dollar threshold as an affirmative defense on date respondent moved for summary_judgment on the basis of petitioner’s alleged failure to satisfy sec_7623 the court has received thorough briefing from the parties on this subject as well as a brief amicus curiae from the national whistle- blowers center to which both parties have responded nwc i standard of review discussion the purpose of summary_judgment is to expedite litigation and avoid unnecessary and expensive trials see 116_tc_73 we may grant summary_judgment when there is no genuine dis- pute concerning any material fact and a decision may be ren- dered as a matter of law rule b 118_tc_226 the parties agree on all questions of fact affecting the application of sec_7623 and the proper interpretation of that provision presents a pure question of law we conclude that the ques- respondent initially moved to dismiss this case for lack of jurisdiction contending that the sec_7623 amount in dispute requirement was jurisdictional this court subsequently rejected that argument in 143_tc_393 holding that sec_7623 affords the irs only an affirmative defense on date respondent moved to withdraw his motion to dismiss for lack of jurisdic- tion citing this court’s holding in lippolis and we granted that motion respondent filed his answer on date raising as an affirmative de- fense that petitioner’s claim does not satisfy the dollar_figure requirement united_states tax_court reports tion presented by respondent’s motion is appropriate for sum- mary adjudication ii governing statutory framework a the whistleblower statute the irs has long had authority to pay awards to persons now called whistleblowers who provide information leading to the recovery_of unpaid taxes the code now provides for two types of whistleblower awards discretionary and nondis- cretionary the former derive from legislation enacted in which authorized the secretary to pay such sums as may in his judgment be deemed necessary for detecting and bringing to trial and punishment persons guilty of violating the internal revenue laws or conniving at the same act of mar ch sec stat pincite this provision reenacted without much change as sec_7623 authorizes the irs to pay such sums as it deems necessary and mandates that such payments shall be paid from the proceeds_of_amounts_collected the irs’ determinations with respect to these discretionary awards are not subject_to judicial review see eg 82_fedclaims_549 76_fedclaims_86 52_fedclaims_291 see also 143_tc_393 142_tc_396 the second type of whistleblower award set forth in sec_7623 was introduced by the tax relief and health care act of pub_l_no sec_406 sec_120 stat pincite0 sec_7623 provides for nondiscretionary ie mandatory awards if specified dollar thresholds and other requirements are met under sec_7623 a respondent has not sought summary_judgment on his alternative basis for denying petitioner’s claim namely that petitioner’s information did not substantially contribute to the recovery from taxpayer see sec_7623 whistleblower one 10683-13w 145_tc_204 noting that whistleblowers are entitled to an award only if there was a collection of proceeds attributable in some way to the information that they provided because we rule for respondent under sec_7623 we need not address his alternative basis for denial which appears to raise at least one dispute of material fact whistleblower 22716-13w v commissioner whistleblower is eligible for a nondiscretionary award with respect to any action- a against any taxpayer but in the case of any individual only if such individual’s gross_income exceeds dollar_figure for any taxable_year subject_to such action and b if the tax penalties interest additions to tax and additional_amounts in dispute exceed dollar_figure if these monetary thresholds are met and the government recovers collected_proceeds attributable to the whistle- blower’s information the whistleblower will subject_to cer- tain conditions receive an award this award will be at least percent but not more than percent of the collected_proceeds including penalties interest additions to tax and additional_amounts resulting from the action including any related actions or from any settlement in response to such action sec_7623 see 136_tc_597 if a claim does not satisfy the dollar thresh- olds of sec_7623 the irs retains discretion to pay an award under subsection a but it is not required to pay an award under subsection b b fbar civil penalties congress passed the bank secrecy act bsa u s c secs to advance a variety of regulatory and investigative objectives including detection and prosecu- tion of criminal activity and enforcement of laws under the jurisdiction of the department of the treasury see id sec_5311 614_fsupp2d_241 d conn the bsa requires among other things that u s persons who have interests in or authority over bank or financial accounts in foreign countries must report information about those accounts to the federal government an fbar is the required vehicle for making this disclosure as relevant here u s persons who hold one or more foreign financial accounts with an aggregate value exceeding dollar_figure must file an fbar with the commissioner reporting the existence and value of the accounts see u s c sec_5314 c f_r secs c while the obligation to file an fbar arises under title individual taxpayers subject_to the fbar reporting requirements are alerted to this requirement in the prepara- tion of annual federal_income_tax returns staff of j comm united_states tax_court reports on taxation technical explanation of h_r jcx-60- pincite date the form_1040 u s individual_income_tax_return currently includes at the bottom of schedule b interest and ordinary dividends the following question at any time during the taxable_year did you have a financial interest in or signature_authority over a financial_account such as a bank account securities account or brokerage account located in a foreign_country a taxpayer who checks the yes box is directed to instruc- tions concerning his obligation to file report of for- eign bank and financial accounts fbar to report that financial interest or signature_authority the bsa requires covered persons to file the fbar with the department of the treasury but not to remit money or property the fbar form specifically instructs filers do not file with your federal tax_return as relevant here the bsa imposes no pecuniary burden on covered persons only the requirement that they file an fbar civil monetary penalty u s c a person who fails to file a required fbar may be assessed a sec a a the amount of the penalty is capped at dollar_figure unless the failure was willful see id subparas b i c if the failure was willful the maximum penalty increases to dollar_figure or half the value of the foreign bank account at the time of the violation whichever is greater ibid in either case whether to impose the penalty and the amount of the penalty are committed to the discretion of the secretary see id subpara a the secretary_of_the_treasury may impose a civil money penalty id subpara b the amount of any civil penalty shall not exceed the statutory ceiling the fbar civil penalty may be assessed at any time before the end of the six-year period beginning on the date of the transaction with respect to which the penalty is assessed u s c sec b the government may commence a civil_action to recover an assessed fbar penalty during the period relevant to this case individuals were required to make fbar reports on td f a department of the treasury form on date the department’s financial_crimes_enforcement_network fincen announced that fbar reports would thenceforth be made on fincen report form_1040 schedule b now refers tax- payers to the latter form whistleblower 22716-13w v commissioner at any time before the end of the two-year period beginning on the later of a the date the penalty was assessed or b the date any judgment becomes final in a related criminal action see id para 489_fedappx_655 4th cir moore v united_states wl w d wash date 908_fsupp2d_1186 d utah authority to enforce bsa requirements including imposi- tion of fbar civil penalties was initially delegated to the financial_crimes_enforcement_network fincen a bureau of the department of the treasury fincen’s overall mission is to collect and analyze information about financial trans- actions in order to combat money laundering terrorist financing and other financial crimes see u s c sec_5311 simonelli f_supp 2d pincite through a memo- randum of agreement between fincen and the irs authority to administer the fbar regime has been redele- gated to the commissioner see c f_r sec g the secretary recommended this redelegation in part because the fbar is directed more towards tax_evasion as opposed to money laundering or other financial crimes that lie at the core mission of fincen fincen report to con- gress in accordance with sec_361 of the usa patriot act pincite date the authority thus delegated to the commissioner is broad giving the irs the power to assess and collect civil penalties for noncompliance with fbar requirements inves- tigate possible violations employ summons power issue administrative rulings and take any other action reason- ably necessary to implement and enforce the fbar regime c f_r sec g see also fincen report to con- gress in accordance with sec_361 of the usa patriot act pincite date delegation allows irs to create interpretive education outreach materials for the fbar revise the form and instructions examine individuals and other entities and assess civil penalties for violations iii analysis a additional_amounts sec_7623 makes a whistleblower eligible for a nondiscretionary award only if his claim satisfies two mone- united_states tax_court reports tary thresholds the parties appear to agree that taxpayer 1’s gross_income exceeded dollar_figure see sec_7623 in order to prevail therefore petitioner must show that the tax penalties interest additions to tax and additional_amounts in dispute exceed dollar_figure with respect to his taxpayer claim see sec_7623 petitioner does not contend that fbar payments constitute tax interest or additions to tax nor does he contend that they are pen- alties under the internal_revenue_code the focus of the parties’ dispute and the question we must decide is whether fbar payments constitute additional_amounts within the meaning of sec_7623 interpretation of in deciding the proper additional_amounts as used in this section the starting point is the language of the statute 437_us_322 where congress uses a term of art that has acquired an established meaning over a long period congress presumably intends that meaning when it uses that term see eg 342_us_246 cf direct mktg ass’n v brohl u s ll ll 135_sct_1124 applying this principle to define for tax purposes the terms assessment levy and collection s st tenants ass’n inc v estate of b battle a 2d d c when a legislature borrows common_law terms of art in writing legis- lation ‘it presumably knows and adopts the cluster of ideas that were attached to the borrowed word s ’ alteration in original quoting twenty-first st tenants’ ass’n v the phillips collection a 2d d c where the same word or phrase appears multiple times within a respondent also advances the broader contention that whistleblower awards are payable only for recoveries under the internal revenue laws see sec_7623 because fbar penalties are paid under title re- spondent argues that they are not collected_proceeds under sec_7623 since we rule for respondent under the affirmative defense in sec_7623 we need not address this alternative contention we note that the irs chief_counsel opinion issued during the consideration of petitioner’s case acknowledges one type of payment made outside of title_26 that does constitute collected_proceeds that opinion notes that t he irs assesses and collects in the same manner as tax any criminal restitution ordered in a criminal case and that any such restitution should be included as ‘collected proceeds’ for purposes of sec_7623 even though ordered pursuant to title see supra p whistleblower 22716-13w v commissioner statutory text it is generally presumed to have the same meaning each place it appears see eg 286_us_427 undoubtedly there is a natural presumption that identical words used in different parts of the same act are intended to have the same meaning 141_tc_376 same the term additional_amounts when used in a series that also includes the words tax and either additions to tax or additions to the tax appears nearly times in the internal_revenue_code elsewhere in the u s code the term additional_amount appears in a series of this sort only twice in both instances the provision in which it appears is captioned taxes see u s c sec 1631k d defining tax es to include specified taxes and also any interest penalty additional_amount or addition thereto u s c sec same additional_amounts and additions to the tax are terms of art in the internal_revenue_code chapter of the code is captioned additions to the tax additional_amounts and assessable_penalties subchapter_a of chapter is cap- tioned additions to the tax and additional_amounts this subchapter includes sections including the additions to tax for failure timely to file a return or timely pay tax the accuracy-related_penalty under sec_6662 and the fraud_penalty under sec_6663 sec_6665 the last section in this subchapter is captioned applicable rules it states that except as otherwise provided in title_26 the additions to the tax additional_amounts and penalties provided by this chapter shall be assessed collected and paid in the same manner as taxes and that any reference in this title to ‘tax’ imposed by this title shall be deemed also to refer to the additions to the tax additional_amounts and penalties provided by this chapter given this statutory structure we have repeatedly held that the term additional_amounts has a technical meaning in the code referring specifically to penalties set forth in such appearances include sec_692 sec_860 sec_3121 sec_4961 sec_6155 sec_6159 sec_6201 sec_6202 sec_6214 sec_6221 sec_6226 c 6324a a d f b e a a b a b e 7508a and a united_states tax_court reports chapter subchapter_a for example in 74_tc_1097 we had to determine whether we had jurisdiction in a deficiency case to consider an irs claim for an erroneous refund under sec_6214 this court has jurisdiction to redetermine the correct amount of the deficiency even if the amount so redetermined is greater than the amount of the deficiency and to determine whether any additional_amount or any addition to the tax should be assessed if claim therefor is asserted by the secretary at or before the hearing the irs urged that the term additional_amount be construed broadly enough to include the erroneous refund it sought to recover from the taxpayer t he term we disagreed we noted that ‘additional amount’ appears in chapter of the internal_revenue_code of which relates to ‘additions to the tax additional_amounts and assessable_penalties ’ t c pincite3 we concluded that the term additional_amounts as used in chapter means one of the civil penalties referred to in that chapter and that the same meaning was intended in sec_6214 especially since it refers to both additional_amounts and additions to the tax id pincite our review of the legislative_history confirmed that the term additional_amounts as used in sec_6214 was intended only to refer to claims for the civil penalties ibid in 107_tc_249 we had to decide whether we had jurisdiction to redetermine a corporate taxpayer’s liability for interest computed at the increased rate prescribed by sec_6621 the taxpayer contended that sec_6214 gave the court jurisdiction on the theory that such interest constitutes an ‘additional amount’ within the meaning of sec_6214 id pincite- relying on our analysis in bregin we rejected this argu- ment concluding congress used the phrase ‘any additional_amount or any addition to the tax’ in sec_6214 to ensure an understanding that this court’s jurisdiction encompasses items that are to be assessed collected and paid in the same manner as taxes including the additions to tax and other additional_amounts described in chapter id pincite cf 144_tc_140 holding that the additional tax imposed by section whistleblower 22716-13w v commissioner t is not a penalty addition_to_tax or additional_amount within the meaning of sec_7491 in 131_tc_54 we ruled that fbar penalties do not constitute additional_amounts for purposes of our deficiency or cdp jurisdiction the tax- payer there sought redetermination of tax deficiencies for certain years and also asked us to abate fbar penalties allegedly imposed for his failure to disclose swiss bank accounts id pincite we held that we lacked jurisdiction over the fbar penalties noting that they are authorized in title ‘money and finance’ of the united_states_code not title_26 the internal_revenue_code id pincite the taxpayer d id not point to any grant of jurisdiction to this court that would extend to fbar penalties and we found none id pincite we noted that the term tax is defined for purposes of our cdp jurisdiction to include ‘additions to the tax addi- tional amounts and penalties provided by’ chapter id pincite n quoting sec_6665 but we were aware of no statute that would expand ‘tax’ as used in the lien and levy statutes in title_26 to include the fbar pen- alty of title ibid as these cases show we have consistently held that addi- tional amounts particularly when it appears in a series that also includes tax and additions to tax is a term of art that refers exclusively to the civil penalties enumerated in chapter subchapter_a additional_amounts appears in sec_7623 in conjunction with tax and additions to tax and we find no reason to give that term a different meaning in this section than it has elsewhere in williams we ruled that an fbar civil penalty is not an additional_amount for purposes of our deficiency or cdp jurisdiction petitioner has supplied no textual basis either in the lan- guage of the statute or the structure of the code for reaching a different conclusion with respect to the whistle- blower provision at issue here fbar civil penalties are not among the tax-related pen- alties enumerated in chapter and they are not assessed collected and paid in the same manner as taxes sec_6665 see moore wl at in contrast to well-worn procedures for assessing tax deficiencies a per- son searching the code_of_federal_regulations or united_states_code for information on the procedure for fbar pen- united_states tax_court reports alty assessment will come up nearly empty-handed fbar penalties are not additional_amounts within the meaning of sec_7623 and they must be excluded in deter- mining whether the dollar_figure amount in dispute require- ment has been satisfied b petitioner’s contention sec_1 structural arguments petitioner and amicus curiae nwc argue that the term additional_amounts as used in sec_7623 means in essence other sums of money but they point to no other code section in which additional_amounts has this broad and virtually limitless meaning and they offer no convincing rebuttal to the canons of construction dictating that terms of art be given a consistent meaning in a statutory text and that a technical word or phrase is presumed to have the same meaning each place it appears rather than focus on the subparagraph at issue petitioner and nwc emphasize language appearing elsewhere in the statute urging that these broader meanings be sec_7623 but they provide no textual support for doing this only vague appeals to the statute’s overall structure petitioner and nwc note that sec_7623 authorizes the secretary to pay such sums as he deems necessary from the proceeds_of_amounts_collected to detect persons guilty of violating the tax laws or conniving at the same fbar civil penalties they urge are reasonably embraced within proceeds_of_amounts_collected from persons conniving at such violations indeed the record in this case indicates that imported into sec_7623 provides for nondiscretionary awards if the secretary proceeds with an action described in subsection a and subsection a authorizes payment only where such expenses are not otherwise provided for by law noting that u s c sec a authorizes the secretary to pay rewards to persons who provide information leading to recovery_of fbar penalties respondent urges that fbar informant awards are oth- erwise provided for by law petitioner disagrees noting that rewards under u s c sec a are discretionary whereas rewards under sec_7623 would be mandatory because we rule for respondent under sec_7623 we need not address this alternative theory respondent also contends that fbar recoveries because deposited into the depart- ment of the treasury’s general fund are not available for whistleblower awards see sec_7623 we need not address this argument either whistleblower 22716-13w v commissioner the office prior to did pay discretionary awards under sec_7623 based on fbar recoveries and nothing in this opinion would prevent the secretary from doing so in the future the question at hand is whether petitioner is eligible for a nondiscretionary award under sec_7623 and that depends on whether the tax penalties interest additions to tax and additional_amounts in dispute exceed dollar_figure the broader language of sec_7623 pro- vides no additional_amounts in sec_7623 a meaning that it has nowhere else in the code for giving the term justification petitioner next observes that sec_7623 computes nondiscretionary awards as a percentage of the collected_proceeds including penalties interest additions to tax and additional_amounts resulting from the action congress’ use of the word including shows that the ensuing list which notably omits the word tax is not exhaustive see sec_7701 124_tc_80 and the supreme court observed long ago that the word proceeds is of great generality phelps v harris u s otto petitioner urges that the term collected_proceeds is broad enough to include fbar pen- alties collected by the irs even though they are paid under title and even if they do not constitute tax penalties interest additions to tax or additional_amounts under title_26 while this argument is not without force we do not see how it affects the proper textual analysis of sec_7623 congress could have employed but did not employ the term collected_proceeds when drafting the dollar_figure monetary threshold and it did not use the word including instead congress explicitly and unambiguously provided that a whistleblower is eligible for a nondis- cretionary award only if the tax penalties interest addi- tions to tax and additional_amounts in dispute exceed dollar_figure w hen the legislature uses certain language in one part of the statute and different language in another the court assumes different meanings were intended 542_us_692 n quoting 2a n singer statutes and statutory construction sec_46 pincite 6th rev ed we have no occasion in this case to decide united_states tax_court reports whether collected_proceeds as used in sec_7623 is broad enough to include civil penalties paid for violation of title see supra note even if that question were answered in the affirmative petitioner could not qualify for a nondiscretionary award computed on that broader base unless he first satisfied the sec_7623 monetary threshold he cannot do this because fbar civil penalties do not constitute additional_amounts within the meaning of that section as petitioner notes courts may rely on a statute’s struc- ture as an aid to interpreting its specific terms see generally abramski v united_states u s ll ll 134_sct_2259 but reliance on context and structure in statutory interpretation is a subtle business calling for great wariness lest what professes to be mere rendering becomes creation and attempted interpretation of legislation becomes legislation itself 308_us_79 143_tc_157 n t he process of divining the legislative intent under- lying a statute’s structure while subject_to canons of construction and well-established methodologies is hardly an exact science in the absence of specific statutory language linking the potentially broader terms of subsections a and b to the affirmative defense of subsection b b we are not at liberty to give additional_amounts -a term of art with a long-established meaning-a meaning that it has nowhere else in the internal_revenue_code policy arguments because fbar civil penalties are administered by the irs are reported alongside income_tax returns and have a tax-related purpose petitioner contends that they are in effect ‘internal revenue laws ’ and should be treated as such when construing sec_7623’s scope given the irs’ impor- tant role in fbar administration at least one court has congress did create links between other parts of sec_7623 for ex- ample congress explicitly linked subsection b to subsection a man- dating an award i f the secretary proceeds with any administrative or ju- dicial action described in subsection a congress clearly knows how to create such links when it intends to do so for whatever reason it did not create links of the sort petitioner desires between subsection b and the rest of the statute whistleblower 22716-13w v commissioner found that the internal_revenue_code and the fbar provi- sions of title are related statutes hom v united_states wl n d cal date according to petitioner irs closing agreements settling offshore voluntary disclosure cases have provided that in lieu of an fbar penalty the irs may assess under title_26 of the united_states_code a miscellaneous penalty in an agreed-upon amount given the close connections between the fbar regime and tax enforcement petitioner and nwc urge that treating fbar penalties the same as taxes is a sensible policy the failure to treat fbar penalties as taxes petitioner continues could undercut the effectiveness of the whistle- blower law at a time when undisclosed offshore accounts constitute a major form of tax_evasion fbar penalties which can range as high a sec_50 of the offshore_account bal- ance annually may often dwarf the income_tax liabilities generated by the earnings from that account if fbar pen- alties do not count toward the dollar_figure monetary threshold whistleblowers will allegedly have little incentive to blow the whistle on these schemes frustrating congress’ intent in enacting this law petitioner notes that the irs and the department of jus- tice have great discretion in negotiating settlements and plea agreements if a case involving undisclosed offshore accounts also involves large potential income_tax liabilities the government may elect to compromise the latter effectively directing most of the proceeds into the fbar penalty bucket if fbar proceeds do not count toward the dollar_figure mone- tary threshold petitioner fears that the government could unilaterally make deserving whistleblowers ineligible for sec_7623 awards by the manner in which it settles cases as noted earlier petitioner contends that the irs often settles offshore voluntary disclosure cases by requiring the taxpayer in lieu of paying an fbar penalty to pay under title_26 of the united_states_code a miscella- neous penalty in an agreed-upon amount see supra p see also off- shore voluntary disclosure program frequently asked questions and an- swer sec_2014 q a if the penalties thus paid constitute penalties within the meaning of sec_7623 b -a point the parties have not ad- dressed because taxpayer did not settle his case under those proce- continued united_states tax_court reports to the extent these concerns have force they are directed to the wrong forum there are indisputably strong practical connections between the fbar regime and tax enforcement that is presumably what persuaded the secretary to redele- gate fbar administrative authority to the irs but our task is to decide whether fbar penalties constitute tax pen- alties interest additions to tax or additional_amounts within the meaning of sec_7623 departmental delegation orders and the practical issues peti- tioner raises shed no meaningful light on the proper interpretation of this text the irs has broad discretion in deciding whether to pursue a taxpayer identified by a whistleblower and in determining how such cases shall be resolved we lack jurisdiction to address these matters 139_tc_299 aff ’d 550_fedappx_10 d c cir see 316_fedappx_116 3d cir t he irs’s decision to investigate or not investigate a particular taxpayer’s case is within its discretion petitioner and nwc may well be right that the statute would offer stronger incentives to whistleblowers if fbar civil penalties were treated like tax_liabilities for purposes of determining eligibility for nondiscretionary awards under sec_7623 and in that event the whistleblower law might more effectively advance the objectives that con- gress envisioned for it but if this is a gap in the statute it is a gap that only congress and not this court can fill to reflect the foregoing an appropriate order and decision will be entered for respondent f dures-this manner of settling cases far from hurting whistleblowers would seem to help them
